Title: To James Madison from John Gavino, 27 February 1803
From: Gavino, John
To: Madison, James


					
						No. 115
						Sir
						Gibraltar 27th. February 1803
					
					I had this honor the 17th. Inst. No. 114, where mentiond the Moorish Vessel in question being orderd to get ready for Sea.  She has in Consequence been fitted out, only expects the Cap: & Crew to put to Sea, who were at Tetuan Collecting the Provisions.  The agent here tells me one of the Emprs. Captains comes for her, & not the Tripolin.  The Adams Cap. Campbell is Cruising in the Gutt.
					I This day recd. by a Britsh. sloop of Warr from Malta the inclosed Packet for you from Consul Cathcart.  The Comander of said Sloop of warr, tells me the Chesapeake John Adams, & New York were at Malta when he left it.  I have the honor to be with respect—Sir Your most obedt. & most he. Servt.
					
						John Gavino
					
					
						Consul Wyk went Yesterday for Tanger, & has orders (I beleive) to offer the Emp. a Certain Sum in Leiu of the Presents.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
